INTERMEC, INC. RESTRICTED STOCK UNIT AGREEMENT This Restricted Stock Unit Agreement (the “Agreement”) is made as of the 30th day of March, 2007, between Intermec, Inc., a Delaware corporation (the “Company”) and Janis L. Harwell (the “Grantee”). WHEREAS, the Company’s 2004 Omnibus Incentive Compensation Plan (the “Plan”) was adopted by the Board of Directors of the Company on March 11, 2004, and was approved by the shareholders of the Company on May 6, 2004, and was amended by the Compensation Committee of the Board of Directors on May 16, 2006; and WHEREAS, as an inducement to the Grantee to remain in the employ of the Company or one of its Subsidiaries or Affiliates (collectively, the “Company”) during a period of transition including the appointment of a new Chief Executive Officer of the Company, the Company desires to award the Grantee Restricted Stock Units (as that term is defined in the Plan) in accordance with the terms and conditions of the Plan and this Agreement. NOW, THEREFORE, in consideration of the premises, the mutual covenants hereinafter set forth, and other good and valuable consideration, the Company and the Grantee hereby agree as follows: 1. The Company hereby grants the Grantee, as a matter of separate inducement and agreement, and not in lieu of salary or other compensation for services, an Award of 20,000 Restricted Stock Units (“RSUs”) comprising the right to receive shares of the common stock, par value $.01 per share, of the Company (the “Common Stock”) on the terms and conditions hereinafter set forth (the “Awarded Shares”), such number of Awarded Shares to be subject to adjustment as provided in Section 3 of the Plan. The Grantee shall have no obligation to pay the Company additional consideration for the Awarded Shares. In order for this Award to become effective, the Grantee must sign and return to the Company’s Secretary one copy of this Agreement within 30 days following the date at the end of this Agreement.In the event the Grantee fails to do so, this Agreement shall be deemed cancelled, null and void. 2. The Plan, a copy of which has been made available to the Grantee, is incorporated herein by reference and is made part of this Agreement as if fully set forth herein. Capitalized terms used in this Agreement which are not defined herein shall have the meanings assigned to such terms in the Plan, it being understood that the terms “Restricted Stock Units” and “RSUs” shall mean and refer to the right to receive only the Awarded Shares. This Agreement is subject to, and the Company and the Grantee agree to be bound by, all of the terms and conditions of the Plan as the same exist at the time this Agreement became effective. The Plan shall control in the event there is any express conflict between the Plan and the terms hereof and with respect to such matters as are not expressly covered in this Agreement. The Company hereby reserves the right to alter, amend, modify, restate, suspend or terminate the Plan and this Agreement in accordance with Section 12 of the Plan, but no such subsequent amendment, modification, restatement, or termination of the Plan or this Agreement shall adversely affect in any material way the Grantee’s rights under this Agreement without the Grantee’s written consent.This Agreement shall be subject, without further action by the Company or the Grantee, to such amendment, modification, or restatement. 3.Subject to the provisions of Paragraph 5 of this Agreement, there shall be a Period of Restriction (the “Restriction Period”) beginning on the Award Date and ending on March 1, 2009 (the “Vesting Date”).Except as otherwise provided in Paragraph 5 hereof, all RSUs still subject to restriction on the date of Grantee’s Termination of Employment shall be forfeited by the Grantee. 4.Until the earlier of (a) the end of the Restriction Period with respect to any of the RSUs granted hereunder or (b) the vesting of such RSUs in accordance with the provisions of this Agreement or the Plan, the Grantee shall not be permitted to sell, assign, transfer, pledge, or otherwise encumber the RSUs or the Awarded Shares. 5.Notwithstanding any other provision of this Agreement, all RSUs granted hereunder still subject to restriction shall become fully vested and free of all restrictions and deferral limitations to the full extent of the original grant upon the occurrence of any of the following events: (a) the Termination of Employment of the Grantee by reason of the Grantee’s death; (b) the Termination of Employment of the Grantee by reason of the Grantee’s Disability; (c) the occurrence of a Change of Control as defined in Section 13(b) of the Plan; or (d) the Termination of Employment of the Grantee on or before February 28, 2009, if the Grantee is employed by the Company throughout the period from March 30, 2007, to the date of such termination, and if such termination is not voluntary and is not for Cause, and if such termination is not in connection with a Change of Control as the terms “Cause” and “Change of Control” are defined in the Company’s 2007 Executive Severance Plan (as it may from time to time be amended). 6.If and when the Restriction Period ends with respect to RSUs awarded hereunder without a prior forfeiture of such RSUs, or if and when RSUs vest pursuant to the provisions of Paragraph 5 hereof, and subject to the payment of withholding taxes as provided in Paragraph 8 hereof, the Company will direct its transfer agent to issue to the Grantee within thirty (30) days after such event, in uncertificated form, the number of unrestricted shares of Common Stock equal to the number of RSUs as to which the Restriction Period has ended or that have vested pursuant to Paragraph 5.Notwithstanding the preceding sentence, payment due hereunder will bedeferredto the extentthe Company’s deduction for such payment wouldbe prohibited due to the application of Section 162(m) of the Internal Revenue Code (the “Code”).Payment of anydeferred amountwill be madein the first taxable year in which the Company reasonably anticipates that if the payment is made during such year, the deduction of such payment will not be prohibited due to the application of Section 162(m) of the Code.
